Citation Nr: 0637261	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-27 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and materiel evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left ankle disorder to include 
sprain residuals.  

2.  Whether new and materiel evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic dysentery and gastroenteritis.  

3.  Entitlement to service connection for a chronic back 
disorder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1967 to December 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Boston, Massachusetts, Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claims of entitlement to service 
connection for both a chronic left ankle disorder to include 
sprain residuals and chronic dysentery and gastroenteritis 
and denied service connection for a chronic back disorder.  
In June 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

The RO determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for a chronic left ankle disorder to 
include sprain residuals and chronic dysentery and 
gastroenteritis.  The Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the veteran's claims without regard to the 
RO's determinations in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for a chronic left ankle 
disorder to include sprain residuals and whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for chronic 
dysentery and gastroenteritis are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In March 1976, the RO tacitly determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic left ankle disorder to include sprain residuals.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in March 1976.  The veteran did not 
submit a notice of disagreement with the decision.  

2.  The documentation submitted since the March 1976 rating 
decision is relevant and probative of the issue at hand.  

3.  Chronic lumbosacral spine osteoarthritis has been shown 
to have originated during wartime service.  


CONCLUSION OF LAW

1.  The March 1976 RO decision which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
chronic left ankle disorder to include sprain residuals is 
final.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
chronic left ankle disorder to include sprain residuals has 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2006).  

2.  Chronic lumbosacral spine osteoarthritis has been shown 
to have been incurred during wartime service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing both the 
veteran's application to reopen his claim of entitlement to 
service connection for a chronic left ankle disorder to 
include sprain residuals and his claim for service connection 
for a chronic back disorder, the Board observes that the RO 
issued VCAA notices to the veteran in February 2004 and June 
2004 which informed him of the evidence generally needed to 
support both an application to reopen a claim of entitlement 
to service connection and an initial claim for service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his application and his 
claim.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded a VA examination for 
compensation purposes.  The examination report is of record.  
The veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  The hearing transcript 
is of record.  There remains no issue as to the substantial 
completeness of the veteran's application and claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish both an initial evaluation and an 
effective date for the initial award of service connection 
for either a chronic left ankle disorder or a chronic back 
disorder.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
not informed of the specific evidence necessary to reopen his 
claim of service connection for a chronic left ankle disorder 
to include sprain residuals.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issues of whether new and material evidence has been received 
to reopen his claim of entitlement to service connection for 
a chronic left ankle disorder to include sprain residuals and 
service connection for a chronic back disorder given the 
favorable resolution below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  


II.  Chronic Left Ankle Disorder

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2006).  

A.  Prior RO Decisions

In August 1972, the RO denied service connection for chronic 
left ankle sprain residuals as the claimed disorder was not 
shown at his physical examination for service separation.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in May 1973.  The veteran did not 
submit a notice of disagreement with the adverse decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
documentation reflects that he was treated for a left ankle 
sprain.  The report of the veteran's September 1971 physical 
examination for service separation states that his lower 
extremities were found to be normal.  

The veteran subsequently sought to reopen his claim.  In 
March 1976, the RO tacitly determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic ankle 
disorder.  The veteran was informed in writing of the adverse 
decision and his appellate rights in March 1976.  The veteran 
did not submit a notice of disagreement with the adverse 
decision.  

The additional documentation considered by the RO in reaching 
its determination consisted of VA clinical and examination 
records.  The report of a January 1976 VA examination for 
compensation purposes states that the veteran complained of 
chronic right and left ankle pain and aching.  He reported 
that he had injured his ankles in a fall from a tower and his 
ankles were subsequently placed in casts for a period of 
weeks.  Contemporaneous X-ray studies of the left ankle 
revealed findings which could represent post-traumatic 
changes.  The veteran was diagnosed with chronic ankle sprain 
residuals.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1976 RO determination 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a  chronic left ankle disorder to include 
sprain residuals consists of VA clinical and examination 
documentation; a color photograph with a handwritten 
inscription which reads "Fort Dix, NJ 1967-1968;" the 
transcript of the June 2006 hearing before the undersigned 
Veterans Law Judge sitting at the RO; and written statements 
from the veteran.  The photograph depicts a serviceman with a 
cast on his left foot and ankle and holding a cane.  At the 
hearing on appeal, the veteran testified that he went through 
his Army basic training with a broken left ankle; was 
experiencing chronic left ankle pain at service separation; 
and continued to experience chronic left ankle pain until the 
present time.  

The Board finds that the photograph and the June 2006 hearing 
transcript, when considered with previous evidence of record, 
constitute new and material evidence in that they are of such 
significance that they must be addressed in order to fairly 
decide the merits of the veteran's claim.  As new and 
material evidence has been received, the veteran's claim of 
entitlement to service connection for a chronic left ankle 
disorder to include sprain residuals is reopened.  


III.  Chronic Back Disorder 

Initially, the Board observes that the Togus, Maine, Regional 
Office denied service connection for a chronic back disorder 
in January 1988.  However, there is no indication in the 
record that the veteran was informed in writing of his 
appellate rights.  Given this fact, the January 1981 rating 
decision is not final.  Therefore, the veteran's claim will 
be considered below on the merits.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  

Where a veteran served continuously for ninety days or more 
during a period of war and arthritis (degenerative joint 
disease) becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records reflect that he was 
seen on several occasions for his back.  A January 1967 
treatment entry states that the veteran complained of low 
back pain since falling in the shower room during the 
previous evening.  No abnormalities were noted.  A November 
1969 treatment record notes that the veteran complained of 
low back pain after he fell down some stairs.  An impression 
of a lumbosacral area contusion was advanced.  At his 
September 1971 physical examination for service separation, 
the veteran neither complained of nor exhibited any back or 
spine abnormalities.  

At the January 1976 VA examination for compensation purposes, 
the veteran complained of chronic back pain which was 
exacerbated by prolonged standing.  He reported that he had 
injured his back when he fell down some stairs during active 
service.  No findings as to the back and spine were advanced.  

At a June 2004 VA examination for compensation purposes, the 
veteran complained of chronic low back pain.  Contemporaneous 
X-ray studies of the lumbosacral spine were reported to 
reveal findings consistent with osteoarthritis.  The veteran 
was diagnosed with a "history of sprain of his back in 1968 
in service at Fort Bliss, Texas" and "the very gradual 
development of osteoarthritis in his lumbosacral spine."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran repeatedly fell and injured his back 
during his wartime service.  He complained of chronic low 
back pain at the VA examinations for compensation purposes of 
record.  While the report of the June 2004 VA examination for 
compensation purposes is not a model of clarity, it can be 
reasonably construed as establishing an etiological 
relationship between the veteran's inservice back injuries 
and his chronic lumbosacral spine osteoarthritis.  Given that 
fact and in the absence of any evidence to the contrary, the 
Board finds that the evidence is at least in equipoise and 
that service connection for chronic lumbosacral spine 
osteoarthritis is warranted.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic left ankle disorder to 
include sprain residuals is granted.  

Service connection for chronic lumbosacral spine 
osteoarthritis is granted.  

REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic left ankle 
disorder to include sprain residuals is to be determined 
following a de novo review of the entire record.  

In reviewing the record, the Board observes that the veteran 
has not been afforded a recent VA examination for 
compensation purposes which addresses whether he exhibits any 
chronic residuals of his inservice left ankle sprain.  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that a VA examination for 
compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
not informed of the specific evidence necessary to reopen his 
claim of entitlement to service connection for chronic 
dysentery and gastroenteritis.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) and the Court's holding in Kent v. 
Nicholson, 20 Vet.App. 1 (2006) are fully 
met.  
2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his claimed 
chronic left ankle disorder including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the claims 
files.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after June 2004, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his claimed chronic left 
ankle disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left ankle disorder had its onset 
during active service; is etiologically 
related to the veteran's inservice left 
ankle sprain; or otherwise originated 
during his active service.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  
5.  Then adjudicate the issues of service 
connection for a chronic left ankle 
disorder to include sprain residuals on a 
de novo basis and readjudicate the issue 
of whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for chronic dysentery and 
gastroenteritis.  If the benefits sought 
on appeal remain denied, the veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim and 
application, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


